IN THE SUPREME COURT OF PENNSYLVANIA


 In the Matter of                           :   No. 2868 Disciplinary Docket No. 3
                                            :
 JOHN BRIAN SOGLIUZZO                       :   No. 37 DB 2022
                                            :
                                            :   (Supreme Court of New Jersey, D-126
                                            :   September Term 2020)
                                            :
                                            :   Attorney Registration No. 33860
                                            :
                                            :   (Out of State)




                                         ORDER

PER CURIAM

       AND NOW, this 12th day of May, 2022, having indicated his consent to the

imposition of reciprocal discipline, John Brian Sogliuzzo is disbarred from the practice of

law in the Commonwealth of Pennsylvania.          He shall comply with all provisions of

Pa.R.D.E. 217.